United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 25, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                            No. 03-20114
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PRESENTACION VELA, III,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-94-ALL
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).    Our independent review of the brief, Vela’s

response, and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.